DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a continuation of application 16/927142, filed on 7/13/2020, which is a continuation of 16/675921, filed on 11/6/2019, which is a divisional of 16/021461, filed on 6/28/2018, which claims priority from US provisional application 62/564557, filed on 9/28/2017.  


Claim Objections
Claims 4, 9, 17, and 20 are objected to because of the following informalities:
Claim 4, line 3, “pulse lasers” should be changed to --laser pulses-- to correct phrasing.
Claim 4, line 5, “pulse lasers” should be changed to --laser pulses-- to correct phrasing.
Claim 9, line 5, “pulse lasers” should be changed to --laser pulses-- to correct phrasing.
Claim 9, line 7, “pulse lasers” should be changed to --laser pulses-- to correct phrasing.
Claim 17, line 6, “value; and” should be changed to --value.-- to complete the claim sentence. 
Claim 20, line 2, “to perform next lithography” should be changed to --to perform a next lithography-- to correct the omitted article. 
Appropriate correction is required to place claims in better form.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measuring device” in claim 1; and “a measuring device” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, claim limitations “a measuring device configured to measure concentration of debris caused by unstable target droplets in the chamber” (claim 1, lines 7-8) and “a measuring device configured to measure concentration of debris generated during the lithography exposure process in the chamber” (claim 8, lines 8-9) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not describe adequate structure to perform the claimed function. The specification merely states the claimed function is performed, and there is no disclosure of a particular structure to perform the concentration measurement. Further, persons of ordinary skill in the art would recognize there to be many ways of measuring concentration, and the specification does not provide sufficient details such that one of ordinary skill in the art would understand which measurement structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Thus, claims 1 and 8 and all claims dependent therefrom are rejected as indefinite. Appropriate action is required. 
Regarding claim 6, the terms “low” and “high” in line 3 of claim 6 are relative terms which renders the claim indefinite. The terms “low” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The gas flow rate has been rendered indefinite by the relative terms “low” and “high” since one of ordinary skill in the art would not have been able to determine the metes and bounds of the gas flow rates. Thus, claim 6 and all claims dependent therefrom are rejected as being indefinite. Appropriate action is required.
	Regarding claim 10, the terms “low” and “high” in line 3 of claim 10 are relative terms which renders the claim indefinite. The terms “low” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The gas flow rate has been rendered indefinite by the relative terms “low” and “high” since one of ordinary skill in the art would not have been able to determine the metes and bounds of the gas flow rates. Thus, claim 10 is rejected as being indefinite. Appropriate action is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 18, and 19 of U.S. Patent No. 10,495,987. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of the patent claims, which further require a collector configured to collect EUV radiation and direct the EUV radiation to the EUV scanner in the chamber and a target droplet generator configured to provide a plurality of target droplets to the chamber (claim 1) and a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process so as to generate plasma as the EUV radiation (claim 14). 
Regarding claim 1, claim 8 and claim 18 of patent 987 recite an extreme ultraviolet (EUV) lithography system (claim 1, col. 14, lines 25-26, claim 14, col. 16, lines 17-18), comprising: 
an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (claim 1, col. 14, lines 27-28, claim 14, col. 16, lines 19-20); 
a light source configured to provide the EUV radiation to the EUV scanner (claim 1, col. 14, lines 29-31, claim 14, col. 16, lines 21-22), wherein the light source comprises: 
a chamber (claim 1, col. 14, line 31, claim 14, col. 16, line 23); 
a measuring device configured to measure concentration of debris caused by unstable target droplets in the chamber (claim 1, col. 14, lines 37-39, claim 14, col. 16, lines 30-32); and 
a controller configured to adjust a first gas flow rate and a second gas flow rate in response to the measured concentration of the debris and a control signal from the EUV scanner (claim 1, col. 14, lines 40-43, claim 8, col. 15, lines 28-30, claim 14, col. 16, lines 33-35, claim 18, col. 17, lines 1-4); 
an exhaust device configured to extract the debris out of the chamber according to the first gas flow rate (claim 1, col. 14, lines 44-45, claim 14, col. 16, lines 36-37); and 
a gas supply device configured to provide a gas into the chamber according to the second gas flow rate (claim 8, col. 15, lines 28-30, claim 18, col. 17, lines 1-4), 
wherein the control signal indicates the lithography exposure process is completed (claim 1, col. 14, lines 46-47, claim 14, col. 16, lines 38-39), 
wherein the first gas flow rate is proportional to the second gas flow rate (claim 8, col. 15, lines 31-32, claim 18, col. 17, lines 1-4).
Regarding claim 3, claim 9 and claim 19 of patent 987 recite wherein when the measured concentration of the debris by the measuring device exceeds an upper threshold value, the controller is configured to increase the first gas flow rate until the measured concentration of the debris is less than a lower threshold value (claim 9, col. 15, lines 33-40, claim 19, col. 17, lines 5-11).
Regarding claim 5, claim 9 and 19 of patent 987 recite wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to increase the first gas flow rate and the second gas flow rate of the gas supply device until the measured concentration of the debris is less than a lower threshold value (claim 9, col. 15, lines 33-40, claim 19, col. 17, lines 5-11).
Regarding claim 8, claim 8 of patent recites an extreme ultraviolet (EUV) lithography system (claim 1, col. 14, line 25), comprising: 
an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (claim 1, col. 14, lines 27-28);
a light source (claim 1, col. 14, lines 29-30), comprising: 
a chamber (claim 1, col. 14, line 31); 
a collector configured to collect the EUV radiation and direct the EUV radiation to the EUV scanner (claim 1, col. 14, lines 32-34); 
a measuring device configured to measure concentration of debris generated during the lithography exposure process in the chamber (claim 1, col. 14, lines 37-38); and 
a debris collection device disposed in the chamber (claim 1, col. 14, lines 40-45, claim 8, col. 15, lines 27-33); 
an exhaust device configured to extract the debris out the light source according to a first gas flow rate corresponding to the measured concentration of the debris (claim 1, col. 14, lines 44-45); and 
a gas supply device configured to provide a gas into the light source according to a second gas flow rate corresponding to the measured concentration of the debris (claim 8, col. 15, lines 29-32).
Regarding claim 15, claim 8 of patent 987 recites wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device (claim 8, col. 15, lines 31-32).

Claims 2 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,495,987 in view of Bykanov et al. (US PGPub 2009/0057567, Bykanov hereinafter).
Regarding claim 2, patent 987 does not recite wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence.
Bykanov discloses wherein the exhaust device (Fig. 1) comprises: 
a first exhaust line connected to the chamber (Fig. 1, para. [0064], a line connects chamber 26 to valve 112); 
a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate (Fig. 1, para. [0064], valve 112 is used to meter the amount of gas directed to pump 102); 
a second exhaust line connected to the valve (Fig. 1, para. [0064], a line connects valve 112 to pump 102); and 
a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence (Fig. 1, para. [0064], pump 102 effects a flow of contamination from the chamber 26 through the first line, the valve 102, and the second line and into the pump 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence as taught by Bykanov as the exhaust device in the source of the EUV lithography system as recited by patent 987 since including wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence is commonly used to maintain the desired gas pressure and to maintain the desired composition of gases (Bykanov, paras. [0064]-[0065]).
Regarding claim 13, patent 987 does not recite wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence.
Bykanov discloses wherein the exhaust device (Fig. 1) comprises: 
a first exhaust line connected to the chamber (Fig. 1, para. [0064], a line connects chamber 26 to valve 112); 
a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate (Fig. 1, para. [0064], valve 112 is used to meter the amount of gas directed to pump 102); 
a second exhaust line connected to the valve (Fig. 1, para. [0064], a line connects valve 112 to pump 102); and 
a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence (Fig. 1, para. [0064], pump 102 effects a flow of contamination from the chamber 26 through the first line, the valve 102, and the second line and into the pump 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence as taught by Bykanov as the exhaust device in the source of the EUV lithography system as recited by patent 987 since including wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence is commonly used to maintain the desired gas pressure and to maintain the desired composition of gases (Bykanov, paras. [0064]-[0065]).

Claims 4, 6, 7, 9, 10, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 18 of U.S. Patent No. 10,495,987 in view of Bogaart et al. (WO 2016/037786, Bogaart hereinafter).
Regarding claim 4, patent 987 does not recite wherein the light source further comprises: a laser generator configured to provide a plurality of pulse lasers to irradiate target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers in response to the control signal.
Bogaart discloses wherein the light source further comprises: a laser generator configured to provide a plurality of pulse lasers to irradiate target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers in response to the control signal (Bogaart, Figs. 1-3, paras. [0053], [0068]-[0073], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a laser generator configured to provide a plurality of pulse lasers to irradiate target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers in response to the control signal as taught by Bogaart in the EUV lithography system light source as recited by patent 987 since including a laser generator configured to provide a plurality of pulse lasers to irradiate target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers in response to the control signal is commonly used to reliably produce EUV radiation from a plasma source. 
Regarding claim 6, as best understood, patent 987 does not recite wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to change the first gas flow rate from a low flow setting value to a high flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value. 
Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to change the first gas flow rate from a low flow setting value to a high flow setting value (Bogaart, Figs. 3 and 25, paras. paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to increase the flow rates of the gas when the concentration of vapor measured by the measurement system 12 is above a predetermined value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to change the first gas flow rate from a low flow setting value to a high flow setting value as taught by Bogaart in the EUV lithography system as recited by patent 987 since including wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to change the first gas flow rate from a low flow setting value to a high flow setting value is commonly used to effectively remove undesirable contamination. 
Although patent 987 as modified by Bogaart does not appear to explicitly describe when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value, since Bogaart discloses the controller adjusting the flow rate based on the comparison of the concentration of vapor with a predetermined value (Bogaart, paras. [0075], [0077]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the control of the flow rate as taught by patent 987 as modified by Bogaart using the measured concentration and the controller in the EUV lithography system such that when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value since controlling the flow rate when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]). 
Regarding claim 7, patent 987 does not recite further comprising: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber when the first gas flow rate is changed to the low flow setting value.
Bogaart discloses further comprising: a target droplet generator configured to provide a plurality of target droplets to the chamber (Bogaart, Figs. 1-3, paras. [0053], [0068]-[0073], a fuel delivery system 8 provides a flow of fuel); and 
a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber when the first gas flow rate is changed to the low flow setting value (Bogaart, Figs. 1-3, 25, paras. [0053], [0068]-[0073], [0075], [0077], [0105], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses and the flow rate of gas delivered by the gas delivery system such that the laser pulses are provided during a gas flow rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber when the first gas flow rate is changed to the low flow setting value as taught by Bogaart in the EUV lithography system as recited by patent 987 since including a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber when the first gas flow rate is changed to the low flow setting value is commonly used to reliably produce EUV radiation from a plasma source.
Regarding claim 9, patent 987 does not recite wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed.
Bogaart discloses wherein the light source further comprises: 
a target droplet generator configured to provide a plurality of target droplets to the chamber (Figs. 1-3, paras. [0053], [0068]-[0073], a fuel delivery system 8 provides a flow of fuel); and 
a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed (Bogaart, Figs. 1-3, 25, paras. [0053], [0068]-[0073], [0075], [0077], [0105], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses and the flow rate of gas delivered by the gas delivery system such that the laser pulses are provided during a gas flow rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed as taught by Bogaart in the EUV lithography system as recited by patent 987 since including wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed is commonly used to reliably produce EUV radiation from a plasma source.
Regarding claim 10, as best understood, patent 987 does not recite wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value. 
Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value (the limitations “wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value” and “when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value” recite functional language and are recitations of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 1-3, 25, paras. [0075], [0077], [0105], the controller 14 controls the flow rate from the gas delivery system 16 based on the concentration measured by the measurement system 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value as taught by Bogaart in the EUV lithography system as recited by patent 987 since including wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]). 
Regarding claim 12, patent 987 does not recite wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process.
Bogaart discloses wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process (Figs. 1-3, paras. [0041]-[0042], a patterning device MA is illuminated by an EUV radiation beam, and the patterned beam is projected onto a substrate W using the projection system PS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process as taught by Bogaart in the EUV lithography system as recited by patent 987 since including wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process is commonly used for mass production of semiconductor devices having fine patterns. 
Regarding claim 14, patent 987 does not recite wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value.
Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value (the limitation “wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value” recites functional language and is a recitation of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 3 and 25, paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to change the flow rates of the gas according to the concentration of vapor measured by the measurement system 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value as taught by Bogaart in the EUV lithography system as recited by patent 987 since including wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]).



Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,495,987 in view of Zhao et al. (US PGPub 2016/0209753, Zhao hereinafter). 
Regarding claim 11, patent 987 does not recite does wherein the debris collection device comprises: a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support.
Zhao discloses wherein the debris collection device (Figs. 16, 19, 20, paras. [0069], [0072], [0099], [0107]-[0108], [0110]-[0111], the particle trap includes a fan unit 6) comprises: 
a housing (Figs. 16, 19, 20, paras. [0072], [0093], [0107], fan unit 6, and exit cone 95 contains the debris mitigation element); and 
a first end support and a second end support configured to support a plurality of vanes that rotate within the housing (Figs. 16, 19, 20, paras. [0069], [0072], [0093], [0099], [0107], [0108], [0110]-[0112], a bearing system 10 supports the blades 61 within the fan unit 6 on either end of the fan unit, and the blades rotate), 
wherein the first end support has a larger diameter than the second end support (Figs. 16, 19, 20, paras. [0072], [0110], the bearing system 10 includes one end with a larger diameter than the other end based on the frustoconical shape of the fan unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support as taught by Zhao as the debris collection device in the EUV lithography system recited by patent 987 since including wherein the debris collection device comprises a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support is commonly used to guide and collect particles to minimize particle transfer into the illumination system while providing an unobstructed path for radiation collected by the collector mirror toward the illumination system of the lithographic system (Zhao, paras. [0071]-[0072]). 


Claims 1, 3-10, 12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10,712,676 in view of Bogaart et al. (WO 2016/037786, Bogaart hereinafter).
Regarding claim 1, claim 15 of patent 676 recites an extreme ultraviolet (EUV) lithography system (claim 8, col. 15, line 13), comprising: 
a light source configured to provide the EUV radiation to the EUV scanner (claim 1, col. 14, lines 29-31, claim 14, col. 16, lines 21-22), wherein the light source comprises: 
a chamber (claim 8, col. 15, line 16); 
a measuring device configured to measure concentration of debris caused by unstable target droplets in the chamber (claim 8, col. 15, lines 21-23); and 
a controller configured to adjust a first gas flow rate and a second gas flow rate in response to the measured concentration of the debris and a control signal from the EUV scanner (claim 8, col. 15, lines 24-27, claim 15, col. 16, lines 11-16); 
an exhaust device configured to extract the debris out of the chamber according to the first gas flow rate (claim 8, col. 15, lines 28-29); and 
a gas supply device configured to provide a gas into the chamber according to the second gas flow rate (claim 15, col. 16, lines 11-16), 
wherein the control signal indicates the lithography exposure process is completed (claim 8, col. 15, lines 30-31), 
wherein the first gas flow rate is proportional to the second gas flow rate (claim 15, col. 16, lines 13-16). However, patent 676 does not recite an EUV scanner configured to perform a lithography exposure process in response to EUV radiation. 
Bogaart discloses an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (Figs. 1-2, paras. [0041], [0048], [0053]-[0055], lithography apparatus 4100 exposes a wafer W using EUV radiation).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention to have included an EUV scanner configured to perform a lithography exposure process in response to EUV radiation as taught by Bogaart in the apparatus as recited by patent 676 since including an EUV scanner configured to perform a lithography exposure process in response to EUV radiation is commonly used for mass production of semiconductor devices having fine patterns.
Regarding claim 3, claim 16 of patent 676 as modified by Bogaart discloses wherein when the measured concentration of the debris by the measuring device exceeds an upper threshold value, the controller is configured to increase the first gas flow rate until the measured concentration of the debris is less than a lower threshold value (claim 16, col. 16, lines 17-23).
Regarding claim 4, patent 676 does not recite wherein the light source further comprises: a laser generator configured to provide a plurality of pulse lasers to irradiate target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers in response to the control signal.
Bogaart discloses wherein the light source further comprises: a laser generator configured to provide a plurality of pulse lasers to irradiate target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers in response to the control signal (Bogaart, Figs. 1-3, paras. [0053], [0068]-[0073], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a laser generator configured to provide a plurality of pulse lasers to irradiate target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers in response to the control signal as taught by Bogaart in the EUV lithography system light source as recited by patent 676 since including a laser generator configured to provide a plurality of pulse lasers to irradiate target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers in response to the control signal is commonly used to reliably produce EUV radiation from a plasma source. 
Regarding claim 5, claim 16 of patent 676 recites wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to increase the first gas flow rate and the second gas flow rate of the gas supply device until the measured concentration of the debris is less than a lower threshold value (claim 16, col. 16, lines 17-23). 
Regarding claim 6, as best understood, patent 676 does not recite wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to change the first gas flow rate from a low flow setting value to a high flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value. 
Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to change the first gas flow rate from a low flow setting value to a high flow setting value (Bogaart, Figs. 3 and 25, paras. paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to increase the flow rates of the gas when the concentration of vapor measured by the measurement system 12 is above a predetermined value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to change the first gas flow rate from a low flow setting value to a high flow setting value as taught by Bogaart in the EUV system as recited by patent 676 since including wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to change the first gas flow rate from a low flow setting value to a high flow setting value is commonly used to effectively remove undesirable contamination. 
Although patent 676 as modified by Bogaart does not appear to explicitly describe when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value, since Bogaart discloses the controller adjusting the flow rate based on the comparison of the concentration of vapor with a predetermined value (Bogaart, paras. [0075], [0077]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the control of the flow rate as taught by patent 676 as modified by Bogaart using the measured concentration and the controller in the EUV lithography system such that when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value since controlling the flow rate when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]). 
Regarding claim 7, patent 676 does not recite further comprising: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber when the first gas flow rate is changed to the low flow setting value.
Bogaart discloses further comprising: a target droplet generator configured to provide a plurality of target droplets to the chamber (Bogaart, Figs. 1-3, paras. [0053], [0068]-[0073], a fuel delivery system 8 provides a flow of fuel); and 
a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber when the first gas flow rate is changed to the low flow setting value (Bogaart, Figs. 1-3, 25, paras. [0053], [0068]-[0073], [0075], [0077], [0105], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses and the flow rate of gas delivered by the gas delivery system such that the laser pulses are provided during a gas flow rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber when the first gas flow rate is changed to the low flow setting value as taught by Bogaart in the EUV lithography system as recited by patent 676 since including a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber when the first gas flow rate is changed to the low flow setting value is commonly used to reliably produce EUV radiation from a plasma source.
Regarding claim 8, claim 15 recites an extreme ultraviolet (EUV) lithography system (claim 8, col. 15, line 13), comprising:
a light source (claim 8, col. 15, lines 14-15), comprising: 
a chamber (claim 8, col. 15, line 16); 
a collector configured to collect the EUV radiation and direct the EUV radiation to the chamber (claim 8, col. 15, lines 17-18); 
a measuring device configured to measure concentration of debris generated during the lithography exposure process in the chamber (claim 8, col. 15, lines 21-23); and 
a debris collection device disposed in the chamber (claim 8, col. 15, lines 24-29, clam 15, col. 16, lines 11-16); 
an exhaust device configured to extract the debris out the light source according to a first gas flow rate corresponding to the measured concentration of the debris (claim 8, col. 15, lines 24-29); and 
a gas supply device configured to provide a gas into the light source according to a second gas flow rate corresponding to the measured concentration of the debris (claim 15, col. 16, lines 11-16). Patent 676 does not recite an EUV scanner configured to perform a lithography exposure process in response to EUV radiation.
Bogaart discloses an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (Figs. 1-2, paras. [0041], [0048], [0053]-[0055], lithography apparatus 4100 exposes a wafer W using EUV radiation), and the collector configured to collect the EUV radiation and direct the EUV radiation to the EUV scanner (Figs. 1-3, paras. [0059], [0067], collector CO or mirror 2 collects the EUV radiation and directs it to the lithography apparatus).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention to have included an EUV scanner configured to perform a lithography exposure process in response to EUV radiation as taught by Bogaart in the apparatus as recited by patent 676 since including an EUV scanner configured to perform a lithography exposure process in response to EUV radiation is commonly used for mass production of semiconductor devices having fine patterns.
Regarding claim 9, patent 676 does not recite wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed.
Bogaart discloses wherein the light source further comprises: 
a target droplet generator configured to provide a plurality of target droplets to the chamber (Figs. 1-3, paras. [0053], [0068]-[0073], a fuel delivery system 8 provides a flow of fuel); and 
a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed (Bogaart, Figs. 1-3, 25, paras. [0053], [0068]-[0073], [0075], [0077], [0105], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses and the flow rate of gas delivered by the gas delivery system such that the laser pulses are provided during a gas flow rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed as taught by Bogaart in the EUV lithography system as recited by patent 676 since including wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed is commonly used to reliably produce EUV radiation from a plasma source.
Regarding claim 10, as best understood, patent 676 does not recite wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value. 
Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value (the limitations “wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value” and “when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value” recite functional language and are recitations of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 1-3, 25, paras. [0075], [0077], [0105], the controller 14 controls the flow rate from the gas delivery system 16 based on the concentration measured by the measurement system 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value as taught by Bogaart in the EUV lithography system as recited by patent 676 since including wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]). 
Regarding claim 12, patent 676 does not recite wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process.
Bogaart discloses wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process (Figs. 1-3, paras. [0041]-[0042], a patterning device MA is illuminated by an EUV radiation beam, and the patterned beam is projected onto a substrate W using the projection system PS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process as taught by Bogaart in the EUV lithography system as recited by patent 676 since including wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process is commonly used for mass production of semiconductor devices having fine patterns. 
Regarding claim 14, patent 676 does not recite wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value.
Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value (the limitation “wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value” recites functional language and is a recitation of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 3 and 25, paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to change the flow rates of the gas according to the concentration of vapor measured by the measurement system 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value as taught by Bogaart in the EUV lithography system as recited by patent 676 since including wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]).
Regarding claim 15, claim 15 of patent 676 as modified by Bogaart recites wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device (claim 15, col. 16, lines 15-16).

Claims 2 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,712,676 as modified by Bogaart and further in view of Bykanov et al. (US PGPub 2009/0057567, Bykanov hereinafter).
Regarding claim 2, patent 676 as modified by Bogaart does not recite wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence.
Bykanov discloses wherein the exhaust device (Fig. 1) comprises: 
a first exhaust line connected to the chamber (Fig. 1, para. [0064], a line connects chamber 26 to valve 112); 
a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate (Fig. 1, para. [0064], valve 112 is used to meter the amount of gas directed to pump 102); 
a second exhaust line connected to the valve (Fig. 1, para. [0064], a line connects valve 112 to pump 102); and 
a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence (Fig. 1, para. [0064], pump 102 effects a flow of contamination from the chamber 26 through the first line, the valve 102, and the second line and into the pump 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence as taught by Bykanov as the exhaust device in the source of the EUV lithography system as recited by patent 676 as modified by Bogaart since including wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence is commonly used to maintain the desired gas pressure and to maintain the desired composition of gases (Bykanov, paras. [0064]-[0065]).
Regarding claim 13, patent 676 as modified by Bogaart does not recite wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence.
Bykanov discloses wherein the exhaust device (Fig. 1) comprises: 
a first exhaust line connected to the chamber (Fig. 1, para. [0064], a line connects chamber 26 to valve 112); 
a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate (Fig. 1, para. [0064], valve 112 is used to meter the amount of gas directed to pump 102); 
a second exhaust line connected to the valve (Fig. 1, para. [0064], a line connects valve 112 to pump 102); and 
a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence (Fig. 1, para. [0064], pump 102 effects a flow of contamination from the chamber 26 through the first line, the valve 102, and the second line and into the pump 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence as taught by Bykanov as the exhaust device in the source of the EUV lithography system as recited by patent 676 as modified by Bogaart since including wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence is commonly used to maintain the desired gas pressure and to maintain the desired composition of gases (Bykanov, paras. [0064]-[0065]).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,712,676 as modified by Bogaart and further in view of Zhao et al. (US PGPub 2016/0209753, Zhao hereinafter). 
Regarding claim 11, patent 676 as modified by Bogaart does not recite does wherein the debris collection device comprises: a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support.
Zhao discloses wherein the debris collection device (Figs. 16, 19, 20, paras. [0069], [0072], [0099], [0107]-[0108], [0110]-[0111], the particle trap includes a fan unit 6) comprises: 
a housing (Figs. 16, 19, 20, paras. [0072], [0093], [0107], fan unit 6, and exit cone 95 contains the debris mitigation element); and 
a first end support and a second end support configured to support a plurality of vanes that rotate within the housing (Figs. 16, 19, 20, paras. [0069], [0072], [0093], [0099], [0107], [0108], [0110]-[0112], a bearing system 10 supports the blades 61 within the fan unit 6 on either end of the fan unit, and the blades rotate), 
wherein the first end support has a larger diameter than the second end support (Figs. 16, 19, 20, paras. [0072], [0110], the bearing system 10 includes one end with a larger diameter than the other end based on the frustoconical shape of the fan unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support as taught by Zhao as the debris collection device in the EUV lithography system recited by patent 676 as modified by Bogaart since including wherein the debris collection device comprises a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support is commonly used to guide and collect particles to minimize particle transfer into the illumination system while providing an unobstructed path for radiation collected by the collector mirror toward the illumination system of the lithographic system (Zhao, paras. [0071]-[0072]). 

Claims 1, 3, 4, and 5-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10-16 of U.S. Patent No. 10,955,762 in view of Bogaart et al. (WO 2016/037786, Bogaart hereinafter).
Regarding claim 1, claim 15 of patent 762 recites an extreme ultraviolet (EUV) lithography system (claim 8, col. 15, line 9), comprising: 
a light source configured to provide the EUV radiation to the EUV scanner (claim 8, col. 15, lines 10-11), wherein the light source comprises: 
a chamber (claim 8, col. 15, line 12); 
a measuring device configured to measure concentration of debris caused by unstable target droplets in the chamber (claim 8, col. 15, lines 15-17); and 
a controller configured to adjust a first gas flow rate and a second gas flow rate in response to the measured concentration of the debris and a control signal from the EUV scanner (claim 8, col. 15, lines 19-24, 29-34); 
an exhaust device configured to extract the debris out of the chamber according to the first gas flow rate (claim 8, col. 15, lines 25-27); and 
a gas supply device configured to provide a gas into the chamber according to the second gas flow rate (claim 8, col. 15, lines 28-29), 
wherein the control signal indicates the lithography exposure process is completed (claim 8, col. 15, lines 19-24, 30-34), 
wherein the first gas flow rate is proportional to the second gas flow rate (claim 15,  col. 16, lines 18-20). However, patent 676 does not recite an EUV scanner configured to perform a lithography exposure process in response to EUV radiation. 
Bogaart discloses an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (Figs. 1-2, paras. [0041], [0048], [0053]-[0055], lithography apparatus 4100 exposes a wafer W using EUV radiation).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention to have included an EUV scanner configured to perform a lithography exposure process in response to EUV radiation as taught by Bogaart in the apparatus as recited by patent 762 since including an EUV scanner configured to perform a lithography exposure process in response to EUV radiation is commonly used for mass production of semiconductor devices having fine patterns.
Regarding claim 3, claim 16 of patent 762 as modified by Bogaart recites wherein when the measured concentration of the debris by the measuring device exceeds an upper threshold value, the controller is configured to increase the gas flow rate until the measured concentration of the debris is less than a lower threshold value (claim 16, col. 16, lines 21-27).
Regarding claim 4, patent 762 does not recite wherein the light source further comprises: a laser generator configured to provide a plurality of pulse lasers to irradiate target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers in response to the control signal.
Bogaart discloses wherein the light source further comprises: a laser generator configured to provide a plurality of pulse lasers to irradiate target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers in response to the control signal (Bogaart, Figs. 1-3, paras. [0053], [0068]-[0073], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a laser generator configured to provide a plurality of pulse lasers to irradiate target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers in response to the control signal as taught by Bogaart in the EUV lithography system light source as recited by patent 762 since including a laser generator configured to provide a plurality of pulse lasers to irradiate target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers in response to the control signal is commonly used to reliably produce EUV radiation from a plasma source. 
Regarding claim 5, claim 16 of patent 762 as modified by Bogaart recites wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to increase the first gas flow rate and the second gas flow rate of the gas supply device until the measured concentration of the debris is less than a lower threshold value (claim 16, col. 16, lines 21-27). 
Regarding claim 6, as best understood, patent 762 does not recite wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to change the first gas flow rate from a low flow setting value to a high flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value. 
Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to change the first gas flow rate from a low flow setting value to a high flow setting value (Bogaart, Figs. 3 and 25, paras. paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to increase the flow rates of the gas when the concentration of vapor measured by the measurement system 12 is above a predetermined value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to change the first gas flow rate from a low flow setting value to a high flow setting value as taught by Bogaart in the EUV system as recited by patent 762 since including wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to change the first gas flow rate from a low flow setting value to a high flow setting value is commonly used to effectively remove undesirable contamination. 
Although patent 762 as modified by Bogaart does not appear to explicitly describe when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value, since Bogaart discloses the controller adjusting the flow rate based on the comparison of the concentration of vapor with a predetermined value (Bogaart, paras. [0075], [0077]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the control of the flow rate as taught by patent 762 as modified by Bogaart using the measured concentration and the controller in the EUV lithography system such that when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value since controlling the flow rate when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]). 
Regarding claim 7, patent 762 does not recite further comprising: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber when the first gas flow rate is changed to the low flow setting value.
Bogaart discloses further comprising: a target droplet generator configured to provide a plurality of target droplets to the chamber (Bogaart, Figs. 1-3, paras. [0053], [0068]-[0073], a fuel delivery system 8 provides a flow of fuel); and 
a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber when the first gas flow rate is changed to the low flow setting value (Bogaart, Figs. 1-3, 25, paras. [0053], [0068]-[0073], [0075], [0077], [0105], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses and the flow rate of gas delivered by the gas delivery system such that the laser pulses are provided during a gas flow rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber when the first gas flow rate is changed to the low flow setting value as taught by Bogaart in the EUV lithography system as recited by patent 762 since including a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber when the first gas flow rate is changed to the low flow setting value is commonly used to reliably produce EUV radiation from a plasma source.
Regarding claim 8, claim 8 recites an extreme ultraviolet (EUV) lithography system (claim 8, col. 15, line 9), comprising:
a light source (claim 8, col. 15, lines 10-11), comprising: 
a chamber (claim 8, col. 15, line 12); 
a collector configured to collect the EUV radiation and direct the EUV radiation to the chamber (claim 8, col. 15, lines 13-14); 
a measuring device configured to measure concentration of debris generated during the lithography exposure process in the chamber (claim 8, col. 15, lines 15-17); and 
a debris collection device disposed in the chamber (claim 8, col. 15, line 18); 
an exhaust device configured to extract the debris out the light source according to a first gas flow rate corresponding to the measured concentration of the debris (claim 8, col. 15, lines 19-27); and 
a gas supply device configured to provide a gas into the light source according to a second gas flow rate corresponding to the measured concentration of the debris (claim 8, col. 15, lines 28-33). Patent 762 does not recite an EUV scanner configured to perform a lithography exposure process in response to EUV radiation.
Bogaart discloses an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (Figs. 1-2, paras. [0041], [0048], [0053]-[0055], lithography apparatus 4100 exposes a wafer W using EUV radiation), and the collector configured to collect the EUV radiation and direct the EUV radiation to the EUV scanner (Figs. 1-3, paras. [0059], [0067], collector CO or mirror 2 collects the EUV radiation and directs it to the lithography apparatus).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention to have included an EUV scanner configured to perform a lithography exposure process in response to EUV radiation as taught by Bogaart in the apparatus as recited by patent 762 since including an EUV scanner configured to perform a lithography exposure process in response to EUV radiation is commonly used for mass production of semiconductor devices having fine patterns.
Regarding claim 9, patent 762 does not recite wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed.
Bogaart discloses wherein the light source further comprises: 
a target droplet generator configured to provide a plurality of target droplets to the chamber (Figs. 1-3, paras. [0053], [0068]-[0073], a fuel delivery system 8 provides a flow of fuel); and 
a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed (Bogaart, Figs. 1-3, 25, paras. [0053], [0068]-[0073], [0075], [0077], [0105], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses and the flow rate of gas delivered by the gas delivery system such that the laser pulses are provided during a gas flow rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed as taught by Bogaart in the EUV lithography system as recited by patent 762 since including wherein the light source further comprises: a target droplet generator configured to provide a plurality of target droplets to the chamber; and a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed is commonly used to reliably produce EUV radiation from a plasma source.
Regarding claim 10, as best understood, claim 10 of patent 762 as modified by Bogaart recites wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value (claim 10, col. 15, lines 44-52).
Regarding claim 11, claim 11 of patent 762 as modified by Bogaart recites wherein the debris collection device comprises:
a housing (claim 11, col. 15, line 55); and
a first end support and a second end support configured to support a plurality of vanes that rotate within the housing (claim 1, col. 15, lines 56-58),
wherein the first end support has a larger diameter than the second end support (claim 11, col. 15, lines 59-60). 
Regarding claim 12, claim 12 of patent 762 as modified by Bogaart recites wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process (claim 12, col. 15, lines 61-65).
Regarding claim 13, claim 13 of patent 762 as modified by Bogaart recites wherein the exhaust device comprises:
a first exhaust line connected to the chamber (claim 13, col. 16, lines 1-3);
a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate (claim 13, col. 16, lines 4-6);
a second exhaust line connected to the valve (claim 13, col. 16, line 7); and
a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence (claim 13, col. 16, lines 8-11).
Regarding claim 14, claim 14 of patent 762 as modified by Bogaart recites wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value (claim 14, col. 16, lines 12-17).
Regarding claim 15, claim 15 of patent 762 as modified by Bogaart recites wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device (claim 15, col. 16, lines 18-20).


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,955,762 as modified by Bogaart and further in view of Bykanov et al. (US PGPub 2009/0057567, Bykanov hereinafter).
Regarding claim 2, patent 762 as modified by Bogaart does not recite wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence.
Bykanov discloses wherein the exhaust device (Fig. 1) comprises: 
a first exhaust line connected to the chamber (Fig. 1, para. [0064], a line connects chamber 26 to valve 112); 
a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate (Fig. 1, para. [0064], valve 112 is used to meter the amount of gas directed to pump 102); 
a second exhaust line connected to the valve (Fig. 1, para. [0064], a line connects valve 112 to pump 102); and 
a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence (Fig. 1, para. [0064], pump 102 effects a flow of contamination from the chamber 26 through the first line, the valve 102, and the second line and into the pump 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence as taught by Bykanov as the exhaust device in the source of the EUV lithography system as recited by patent 762 as modified by Bogaart since including wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence is commonly used to maintain the desired gas pressure and to maintain the desired composition of gases (Bykanov, paras. [0064]-[0065]).

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,955,762. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader version of the patent claims since the claims of the patent further require synchronically adjusting the first gas flow rate and the second gas flow rate. 
Regarding claim 16, claim 19 of patent 762 recites a method for decreasing debris in an extreme ultraviolet (EUV) lithography system (claim 17, col. 16, lines 28-29), comprising:
measuring concentration of the debris in a chamber of a light source (claim 17, col. 16, line 30);
extracting the debris out of the chamber according to a first gas flow rate of an exhaust device (claim 17, col. 16, lines 31-32);
providing a gas into the chamber according to a second gas flow rate of a gas supply device (claim 17, col. 16, lines 33-34);
in response to the measured concentration of the debris, adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device (claim 17, col. 16, lines 35-40); and 
in response to a first control signal, performing a purge operation according to the adjusted first gas flow rate of the exhaust device and the adjusted second gas flow rate of the gas supply device (claim 17, col. 16, lines 35-40, claim 19, col. 16, lines 54-60), 
wherein the first control signal indicates a lithography exposure process has been completed (claim 19, col. 16, lines 54-60). 
Regarding claim 17, claim 19 of patent 762 recites wherein in response to the measured concentration of the debris, adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device further comprises (claim 18, col. 16, lines 41-45):
increasing the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device when the measured concentration of the debris exceeds an upper threshold value (claim 18, col. 16, lines 46-49).
Regarding claim 18, claim 19 of patent 762 recites wherein in response to the measured concentration of the debris, adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device further comprises (claim 18, col. 16, lines 41-45):
decreasing the increased first gas flow rate of the exhaust device and the increased second gas flow rate of the gas supply device when the measured concentration of the debris is less than a lower threshold value (col. 18, col. 16, lines 50-53).
Regarding claim 19, claim 19 of patent 762 recites further comprising: 
providing a second control signal to an EUV scanner when the measured concentration of the debris exceeds an upper threshold value (claim 17, col. 16, lines 34-39, claim 18, col. 46-49, claim 19, col. 16, lines 56-60),
wherein in response to the second control signal, the EUV scanner provides the first control signal after completing the lithography exposure process (claim 19, col. 16, lines 54-60). 
Regarding claim 20, claim 20 of patent 762 recites further comprising: notifying the EUV scanner to perform next lithography exposure process when the measured concentration of the debris is less than a lower threshold value during the purge operation (claim 20, col. 16, lines 61-65). 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogaart et al. (WO 2016/037786, Bogaart hereinafter).
Regarding claim 8, Bogaart discloses an extreme ultraviolet (EUV) lithography system (Figs. 1-3), comprising: 
an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (Figs. 1-2, paras. [0041], [0048], [0053]-[0055], lithography apparatus 4100 exposes a wafer W using EUV radiation);
a light source (Figs. 13, paras. [0041], [0048], [0053]-[0055], source module SO produces EUV radiation provided to the lithography apparatus), comprising: 
a chamber (Figs. 1-3, paras. [0053]-[0054], source module SO includes a source chamber 4211); 
a collector configured to collect the EUV radiation and direct the EUV radiation to the EUV scanner (Figs. 1-3, paras. [0059], [0067], collector CO or mirror 2 collects the EUV radiation and directs it to the lithography apparatus); 
a measuring device configured to measure concentration of debris generated during the lithography exposure process in the chamber (Figs. 3, 4, 25, paras. [0061]-[0064], [0072], [0074], measurement system 12 includes capacitors 18 to measure a concentration of vapor or amount of a deposit generated by debris from the plasma); and 
a debris collection device disposed in the chamber (Figs. 1-3, 25, paras. [007], [0054], [0075], [0077], [0105], gas delivery system 16 includes channels 40 for removing gas and contaminant trap 4230 traps contaminants to prevent them from passing from the source chamber); 
an exhaust device configured to extract the debris out the light source according to a first gas flow rate corresponding to the measured concentration of the debris (Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for removing gas from the radiation source (see arrow 38 in Fig. 25), and the controller 14 controls the flow rate based on the concentration measured by the measurement system 12); and 
a gas supply device configured to provide a gas into the light source according to a second gas flow rate corresponding to the measured concentration of the debris (Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for inputting gas into the radiation source (see arrow 38 in Fig. 25), and the controller 14 controls the flow rate based on the concentration measured by the measurement system 12).
Regarding claim 9, Bogaart discloses wherein the light source further comprises: 
a target droplet generator configured to provide a plurality of target droplets to the chamber (Figs. 1-3, paras. [0053], [0068]-[0073], a fuel delivery system 8 provides a flow of fuel); and 
a laser generator configured to provide a plurality of pulse lasers to irradiate the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers when the lithography exposure process is completed (the limitations “configured to provide a plurality of pulse lasers to irradiated the target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation” and “configured to stop providing the pulse lasers when the lithography process is completed” recite functional language and are recitations of the manner in which the EUV lithography system operates and does not structurally differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Bogaart, Figs. 1-3, 25, paras. [0053], [0068]-[0073], [0075], [0077], [0105], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses and the flow rate of gas delivered by the gas delivery system such that the laser pulses are provided during a gas flow rate).
Regarding claim 10, as best understood, Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value, and when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value (the limitations “wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value” and “when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value” recite functional language and are recitations of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 1-3, 25, paras. [0075], [0077], [0105], the controller 14 controls the flow rate from the gas delivery system 16 based on the concentration measured by the measurement system 12). 
Regarding claim 12, Bogaart discloses wherein the EUV radiation is used to illuminate a patterning mask, so as to provide a patterned beam and project the patterned beam onto a semiconductor substrate in the lithography exposure process (Figs. 1-3, paras. [0041]-[0042], a patterning device MA is illuminated by an EUV radiation beam, and the patterned beam is projected onto a substrate W using the projection system PS). 
Regarding claim 14, Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value (the limitation “wherein when the measured concentration of the debris exceeds an upper threshold and the lithography exposure process is completed, the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value” recites functional language and is a recitation of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 3 and 25, paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to change the flow rates of the gas according to the concentration of vapor measured by the measurement system 12).  
Regarding claim 15, Bogaart discloses wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device (the limitation “wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device” recites functional language and is a recitation of the manner in which the EUV lithography system operates and does not differentiate the claimed apparatus from the EUV lithography apparatus of Bogaart. See MPEP 2114. Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for inputting gas into the radiation source (see arrow 38 in Fig. 25), and gas delivery system 16 includes channels 40 for removing gas from the radiation source (see arrow 38 in Fig. 25), and the controller 14 controls the flow rate based on the concentration measured by the measurement system 12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bogaart et al. (WO 2016/037786, Bogaart hereinafter) in view of Ueno et al. (US PGPub 2010/0192973) in view of De Jong et al. (WO 2015/086510, De Jong hereinafter). 
Regarding claim 1, Bogaart discloses an extreme ultraviolet (EUV) lithography system (Figs. 1-3), comprising: 
an EUV scanner configured to perform a lithography exposure process in response to EUV radiation (Figs. 1-2, paras. [0041], [0048], [0053]-[0055], lithography apparatus 4100 exposes a wafer W using EUV radiation); 
a light source configured to provide the EUV radiation to the EUV scanner (Figs. 13, paras. [0041], [0048], [0053]-[0055], source module SO produces EUV radiation provided to the lithography apparatus), wherein the light source comprises: 
a chamber (Figs. 1-3, paras. [0053]-[0054], source module SO includes a source chamber 4211); 
a measuring device configured to measure concentration of debris caused by unstable target droplets in the chamber (Figs. 3, 4, 25, paras. [0061]-[0064], [0072], [0074], measurement system 12 includes capacitors 18 to measure a concentration of vapor or amount of a deposit generated by debris from the plasma); and 
a controller configured to adjust a first gas flow rate and a second gas flow rate in response to the measured concentration of the debris (Figs. 3 and 25, paras. [0072]-[0078], [0105], controller 14 adjusts gas flow rates from the gas delivery system 16 based on the concentration measured by the measurement system 12); 
an exhaust device configured to extract the debris out of the chamber according to the first gas flow rate (Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for removing gas from the radiation source (see arrow 38 in Fig. 25)); and 
a gas supply device configured to provide a gas into the chamber according to the second gas flow rate (Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for inputting gas into the radiation source (see arrow 38 in Fig. 25)). Bogaart does not appear to explicitly describe the controller receives a control signal form the EUV scanner, wherein the control signal indicates the lithography exposure process is completed, wherein the first gas flow rate is proportional to the second gas flow rate.
Ueno discloses a controller configured to perform cleaning in response to a control signal from the EUV scanner, wherein the control signal indicates the lithography exposure process is completed (Figs. 1, 5, paras. [0077]-[0080], the control system 10 receives an exposure stop signal when the exposure unit 65 stops exposure to indicate cleaning can be performed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the controller performing maintenance in response to a control signal from the EUV scanner, wherein the control signal indicates the lithography exposure process is completed as taught by Ueno in the EUV lithography system having the gas supply and exhaust devices as taught by Bogaart such that the controller controls maintenance of the light source using the gas supply device and the gas exhaust device as taught by Bogaart since including the controller receiving a control signal from the EUV scanner, wherein the control signal indicates the lithography exposure process is completed is commonly used to perform appropriate maintenance when the lithography system is not in use for exposing wafers to enable balancing throughput with high performance of the radiation source.  
Bogaart as modified by Ueno does not appear to explicitly describe wherein the first gas flow rate is proportional to the second gas flow rate. 
De Jong discloses wherein the first gas flow rate is proportional to the second gas flow rate (para. [0093], the rate of gas supply and the rate at which gas is exhausted are substantially the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first gas flow rate is proportional to the second gas flow rate as taught by De Jong as the first and second flow rates of the exhaust device and the gas supply device in the light source of the EUV lithography system as taught by Bogaart as modified by Ueno since including wherein the first gas flow rate is proportional to the second gas flow rate is commonly used to maintain the gas pressure in the chamber in a desired range (De Jong, para. [0093]). 
Regarding claim 3, Bogaart as modified by Ueno in view of De Jong discloses wherein when the measured concentration of the debris by the measuring device exceeds an upper threshold value, the controller is configured to increase the first gas flow rate until the measured concentration of the debris is less than a lower threshold value (Bogaart, Figs. 3 and 25, paras. paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to increase the flow rates of the gas when the concentration of vapor measured by the measurement system 12 is above a predetermined value).  
Regarding claim 4, Bogaart as modified by Ueno in view of De Jong discloses wherein the light source further comprises: a laser generator configured to provide a plurality of pulse lasers to irradiate target droplets in the chamber during the lithography exposure process, so as to generate plasma as the EUV radiation, and configured to stop providing the pulse lasers in response to the control signal (Bogaart, Figs. 1-3, paras. [0053], [0068]-[0073], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses). 
Regarding claim 5, Bogaart as modified by Ueno in view of De Jong discloses wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to increase the first gas flow rate and the second gas flow rate of the gas supply device until the measured concentration of the debris is less than a lower threshold value (Bogaart, Figs. 3 and 25, paras. paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to increase the flow rates of the gas when the concentration of vapor measured by the measurement system 12 is above a predetermined value).  
Regarding claim 6, as best understood, Bogaart as modified by Ueno in view of De Jong discloses wherein when the measured concentration of the debris exceeds an upper threshold value, the controller is configured to change the first gas flow rate from a low flow setting value to a high flow setting value (Bogaart, Figs. 3 and 25, paras. paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to increase the flow rates of the gas when the concentration of vapor measured by the measurement system 12 is above a predetermined value). Although Bogaart as modified by Ueno in view of De Jong does not appear to explicitly describe when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value, since Bogaart discloses the controller adjusting the flow rate based on the comparison of the concentration of vapor with a predetermined value (Bogaart, paras. [0075], [0077]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the control of the flow rate as taught by Bogaart as modified by Ueno in view of De Jong using the measured concentration and the controller in the EUV lithography system such that when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value since controlling the flow rate when the measured concentration of the debris is less than a lower threshold value, the controller is configured to change the first gas flow rate from the high flow setting value to the low flow setting value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]). 
Regarding claim 7, Bogaart as modified by Ueno in view of De Jong discloses further comprising: a target droplet generator configured to provide a plurality of target droplets to the chamber (Bogaart, Figs. 1-3, paras. [0053], [0068]-[0073], a fuel delivery system 8 provides a flow of fuel); and 
a laser generator configured to provide a plurality of laser pulses to irradiate the target droplets in the chamber when the first gas flow rate is changed to the low flow setting value (Bogaart, Figs. 1-3, 25, paras. [0053], [0068]-[0073], [0075], [0077], [0105], a laser delivery system 6 provides a sequence of laser pulses 7 to irradiate fuel in the chamber to produce a plasma that emits EUV radiation. The controller 14 controls operating parameters, such as the timing of the pulses and the flow rate of gas delivered by the gas delivery system such that the laser pulses are provided during a gas flow rate).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bogaart as modified by Ueno in view of De Jong as applied to claim 1, and further in view of Bykanov et al. (US PGPub 2009/0057567, Bykanov hereinafter).
Regarding claim 2, Bogaart as modified by Ueno in view of De Jong does not appear to explicitly describe wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence.
Bykanov discloses wherein the exhaust device (Fig. 1) comprises: 
a first exhaust line connected to the chamber (Fig. 1, para. [0064], a line connects chamber 26 to valve 112); 
a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate (Fig. 1, para. [0064], valve 112 is used to meter the amount of gas directed to pump 102); 
a second exhaust line connected to the valve (Fig. 1, para. [0064], a line connects valve 112 to pump 102); and 
a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence (Fig. 1, para. [0064], pump 102 effects a flow of contamination from the chamber 26 through the first line, the valve 102, and the second line and into the pump 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence as taught by Bykanov as the exhaust device in the source of the EUV lithography system as taught by Bogaart as modified by Ueno in view of De Jong since including wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence is commonly used to maintain the desired gas pressure and to maintain the desired composition of gases (Bykanov, paras. [0064]-[0065]).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bogaart et al. (WO 2016/037786, Bogaart hereinafter).
Regarding claim 10, as best understood, Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold value, the first gas flow rate is changed from a low flow setting value to a high flow setting value (Figs. 3 and 25, paras. paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to increase the flow rates of the gas when the concentration of vapor measured by the measurement system 12 is above a predetermined value). Although Bogaart does not appear to explicitly describe when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value, since Bogaart discloses the controller adjusting the flow rate based on the comparison of the concentration of vapor with a predetermined value (Bogaart, paras. [0075], [0077]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the control of the flow rate as taught by Bogaart using the measured concentration and the controller in the EUV lithography system such that when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value since controlling the flow rate when the measured concentration of the debris is less than a lower threshold value, the first gas flow rate is changed from the high flow setting value to the low flow setting value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]). 
Regarding claim 14, although Bogaart discloses wherein when the measured concentration of the debris exceeds an upper threshold, the first gas flow rate and the second gas flow rate are increased until the measured concentration of the debris is less than a lower threshold value (Bogaart, Figs. 3 and 25, paras. paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to increase the flow rates of the gas when the concentration of vapor measured by the measurement system 12 is above a predetermined value), Bogaart does not appear to explicitly describe the gas flow rates are synchronically increased. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have optimized control of the gas flow rates as taught by Bogaart using the EUV lithography system as taught by Bogaart such that the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value since including the first gas flow rate and the second gas flow rate are synchronically increased until the measured concentration of the debris is less than a lower threshold value is commonly used to provide efficient control of the concentration of vapor in the chamber and to provide efficient management of the gas supply and exhaust system to balance the desire to reduce contamination with the need to improve the rate of generation of the plasma (Bogaart, paras. [0076]-[0077]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bogaart as applied to claim 8, and further in view of Zhao et al. (US PGPub 2016/0209753, Zhao hereinafter). 
Regarding claim 11, although Bogaart discloses a debris collection device disposed in the chamber (Figs. 1-3, 25, paras. [007], [0054], [0075], [0077], [0105], gas delivery system 16 includes channels 40 for removing gas and contaminant trap 4230 traps contaminants to prevent them from passing from the source chamber), Bogaart does not appear to explicitly describe wherein the debris collection device comprises: a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support.
Zhao discloses wherein the debris collection device (Figs. 16, 19, 20, paras. [0069], [0072], [0099], [0107]-[0108], [0110]-[0111], the particle trap includes a fan unit 6) comprises: 
a housing (Figs. 16, 19, 20, paras. [0072], [0093], [0107], fan unit 6, and exit cone 95 contains the debris mitigation element); and 
a first end support and a second end support configured to support a plurality of vanes that rotate within the housing (Figs. 16, 19, 20, paras. [0069], [0072], [0093], [0099], [0107], [0108], [0110]-[0112], a bearing system 10 supports the blades 61 within the fan unit 6 on either end of the fan unit, and the blades rotate), 
wherein the first end support has a larger diameter than the second end support (Figs. 16, 19, 20, paras. [0072], [0110], the bearing system 10 includes one end with a larger diameter than the other end based on the frustoconical shape of the fan unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support as taught by Zhao as the debris collection device in the EUV lithography system as taught by Bogaart since including wherein the debris collection device comprises a housing; and a first end support and a second end support configured to support a plurality of vanes that rotate within the housing, wherein the first end support has a larger diameter than the second end support is commonly used to guide and collect particles to minimize particle transfer into the illumination system while providing an unobstructed path for radiation collected by the collector mirror toward the illumination system of the lithographic system (Zhao, paras. [0071]-[0072]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bogaart as applied to claim 8, and further in view of Bykanov et al. (US PGPub 2009/0057567, Bykanov hereinafter).
Regarding claim 13, Bogaart does not appear to explicitly describe wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence.
Bykanov discloses wherein the exhaust device (Fig. 1) comprises: 
a first exhaust line connected to the chamber (Fig. 1, para. [0064], a line connects chamber 26 to valve 112); 
a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate (Fig. 1, para. [0064], valve 112 is used to meter the amount of gas directed to pump 102); 
a second exhaust line connected to the valve (Fig. 1, para. [0064], a line connects valve 112 to pump 102); and 
a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence (Fig. 1, para. [0064], pump 102 effects a flow of contamination from the chamber 26 through the first line, the valve 102, and the second line and into the pump 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence as taught by Bykanov as the exhaust device in the source of the EUV lithography system as taught by Bogaart since including wherein the exhaust device comprises: a first exhaust line connected to the chamber; a valve connected to the first exhaust line, wherein the valve has an open ratio corresponding to the first gas flow rate; a second exhaust line connected to the valve; and a pump connected to the second exhaust line and configured to extract the debris out of the chamber and into the first exhaust line, the valve and the second exhaust line in sequence is commonly used to maintain the desired gas pressure and to maintain the desired composition of gases (Bykanov, paras. [0064]-[0065]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bogaart as applied to claim 8, and further in view of De Jong. 
Regarding claim 15, Bogaart does not appear to explicitly describe wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device.
De Jong discloses wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device (para. [0093], the rate of gas supply and the rate at which gas is exhausted are substantially the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device as taught by De Jong as the first and second flow rates of the exhaust device and the gas supply device in the light source of the EUV lithography system as taught by Bogaart since including wherein the first gas flow rate is proportional to the second gas flow rate of the gas supply device is commonly used to maintain the gas pressure in the chamber in a desired range (De Jong, para. [0093]). 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bogaart et al. (WO 2016/037786, Bogaart hereinafter) in view of Ueno et al. (US PGPub 2010/0192973).
Regarding claim 16, Bogaart discloses a method for decreasing debris in an extreme ultraviolet (EUV) lithography system (Figs. 1-4 and 25, paras. paras. [0053]-[0054], [0061]-[0064], [0072], [0074], [0075], [0077], [0105]), comprising:
measuring concentration of the debris in a chamber of a light source (Figs. 3, 4, 25, paras. [0053]-[0054], [0061]-[0064], [0072], [0074], measurement system 12 includes capacitors 18 to measure a concentration of vapor or amount of a deposit generated by debris from the plasma in source chamber 4211 of source module SO);
extracting the debris out of the chamber according to a first gas flow rate of an exhaust device (Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for removing gas from the radiation source (see arrow 38 in Fig. 25)); 
providing a gas into the chamber according to a second gas flow rate of a gas supply device (Figs. 3 and 25, paras. [0075], [0077], [0105], gas delivery system 16 includes channels 40 for inputting gas into the radiation source (see arrow 38 in Fig. 25));
in response to the measured concertation of the debris, adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device (Figs. 3 and 25, paras. [0072]-[0078], [0105], controller 14 adjusts gas flow rates from the gas delivery system 16 based on the concentration measured by the measurement system 12); and
in response to a first control signal, performing a purge operation according to the adjusted first gas flow rate of the exhaust device and the adjusted second gas flow rate of the gas supply device (Figs. 3 and 25, paras. [0072]-[0078], [0105], controller 14 adjusts gas flow rates from the gas delivery system 16 based on the concentration measured by the measurement system 12). However, Bogaart does not appear to explicitly describe wherein the first control signal indicates a lithography exposure process has been completed. 
Ueno discloses in response to a first control signal, performing a maintenance operation, wherein the first control signal indicates a lithography exposure process has been completed (Figs. 1, 5, paras. [0077]-[0080], the control system 10 receives an exposure stop signal when the exposure unit 65 stops exposure to indicate cleaning can be performed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in response to a first control signal, performing a maintenance operation, wherein the first control signal indicates a lithography exposure process has been completed as taught by Ueno using the gas supply and exhaust devices to perform the purge operation in the method as taught by Bogaart since including in response to a first control signal, performing a purge operation, wherein the first control signal indicates a lithography exposure process has been completed is commonly used to perform appropriate maintenance when the lithography system is not in use for exposing wafers to enable balancing throughput with high performance of the radiation source.  
Regarding claim 17, Bogaart as modified by Ueno discloses wherein in response to the measured concentration of the debris, adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device further comprises: increasing the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device when the measured concentration of the debris exceeds an upper threshold value; and (The claim language recites the contingent limitation “wherein in response to the measured concentration of the debris, [...] when the measured concentration of the debris exceeds an upper threshold.” The broadest reasonable interpretation of the claim language of the method claim thus does not require the performance of adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device by increasing the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device since the condition of the measured concentration of the debris exceeding an upper threshold is not required to be met. See MPEP 2111.04 for discussion of contingent limitations. Bogaart, Figs. 3 and 25, paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to increase the flow rates of the gas when the concentration of vapor measured by the measurement system 12 is above a predetermined value).
Regarding claim 18, Bogaart as modified by Ueno discloses wherein in response to the measured concentration of the debris, adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device further comprises: decreasing the increased first gas flow rate of the exhaust device and the increased second gas flow rate of the gas supply device when the measured concentration of the debris is less than a lower threshold value (The claim language recites the contingent limitation “wherein in response to the measured concentration of the debris, [...] when the measured concentration of the debris is less than a lower threshold value.” The broadest reasonable interpretation of the claim language of the method claim thus does not require the performance of adjusting the first gas flow rate of the exhaust device and the second gas flow rate of the gas supply device by decreasing the increased first gas flow rate of the exhaust device and the increased second gas flow rate of the gas supply device since the condition of the measured concentration of the debris being less than a lower threshold value is not required to be met. See MPEP 2111.04 for discussion of contingent limitations. Bogaart, Figs. 3 and 25, paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to change the flow rates of the gas based on the concentration of vapor measured by the measurement system 12).
Regarding claim 19, Bogaart as modified by Ueno discloses further comprising: providing a second control signal to an EUV scanner when the measured concentration of the debris exceeds an upper threshold value, wherein in response to the second control signal, the EUV scanner provides the first control signal after completing the lithography exposure process (The claim language recites the contingent limitation “when the measured concentration of the debris exceeds an upper threshold value.” The broadest reasonable interpretation of the claim language of the method claim thus does not require the performance of providing a second control signal to an EUV scanner, the EUV scanner provides the first control signal after completing the lithography exposure process since the condition of the measured concentration of the debris exceeding an upper threshold value is not required to be met. See MPEP 2111.04 for discussion of contingent limitations. Bogaart, Figs. 3 and 25, paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to change the flow rates of the gas based on the concentration of vapor measured by the measurement system 12, and Ueno, Figs. 1, 5, paras. [0077]-[0080], the control system 10 receives an exposure stop signal when the exposure unit 65 stops exposure to indicate cleaning can be performed).
Regarding claim 20, Bogaart as modified by Ueno discloses notifying the EUV scanner to perform next lithography exposure process when the measured concentration of the debris is less than a lower threshold value during the purge operation (The claim language recites the contingent limitation “when the measured concentration of the debris is less than a lower threshold value during the purge operation.” The broadest reasonable interpretation of the claim language of the method claim thus does not require the performance of notifying the EUV scanner to perform next lithography exposure process since the condition of the measured concentration of the debris being less than a lower threshold value during the purge operation is not required to be met. See MPEP 2111.04 for discussion of contingent limitations. Bogaart, Figs. 3 and 25, paras. [0075], [0077], [0105], the controller 14 controls the operation of the gas delivery system 16 to change the flow rates of the gas based on the concentration of vapor measured by the measurement system 12, and Ueno, Figs. 1, 5, 11, paras. [0077]-[0081], [0089]-[0092], the control system 10 receives an exposure stop signal when the exposure unit 65 stops exposure to indicate cleaning can be performed, and following the laser cleaning, the next lithography exposure is performed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882